Citation Nr: 0844880	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to February 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  Notably, a June 
2008 rating decision awarded the veteran service connection 
for tinnitus, satisfying his appeal in such matter.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; left ear sensorineural hearing loss was not 
manifested in the first postservice year; a right ear hearing 
loss disability is not shown; and a preponderance of the 
evidence is against a finding that the veteran's left hearing 
loss disability is related to his service or to any event 
therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in January 2006.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2005 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran was also informed of disability rating and 
effective date criteria in a June 2008 letter.  He has had 
ample opportunity to respond/supplement the record and has 
responded by providing evidence in support of his claim.  

The Board has obtained the veteran's service treatment 
records (STRs) and available postservice treatment records, 
and has arranged for VA audiological evaluations, in 
September 2004 and February 2008.  He has not identified any 
pertinent evidence that remains outstanding.  The Board is 
satisfied that evidentiary development is complete, and that 
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of these claims.  


B.	Factual Background  

The veteran's DD 214 reflects that he served in Vietnam (July 
1971 to April 1972) and Indochina and that his military 
occupational specialty was clerk typist (with a military 
police unit).  He did not receive any awards or decorations 
connoting combat.
The veteran's STRs are silent for complaints, findings, 
treatment, or diagnoses related to hearing loss.  On November 
1972 service discharge examination, puretone thresholds, in 
decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10

VA outpatient treatment records from November 2003 to August 
2004 note complaints of hearing loss.  A March 2004 audiology 
consultation report notes the veteran's complaint that his 
left ear hearing has been worse since service, as a result of 
noise exposure therein.  He described the nature of his noise 
trauma in service, including in basic training, firing M-16 
rifles, noise from (exploding) grenades, and from tanks, and 
in his work as a military police clerk.  He reported 
increased difficulty hearing high-pitched sounds.  He related 
that he worked as a cabinet-maker, using power tools as a 
civilian, but that he wore ear protection at such times.  The 
examiner found that the veteran's right ear hearing was 
within normal limits, with excellent speech discrimination, 
and that he had a mild/moderate sloping to moderately-severe 
sensorineural hearing loss (SNHL) in the left ear from 250 to 
8000 Hertz, with good speech discrimination.  August 2004 
records note that the veteran reported a gradual onset 
hearing loss since service; he denied significant firearm 
exposure.  

On September 2004 VA audiological examination audiometry, 
puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
20
LEFT
40
55
60
50
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 60 percent in the left ear.  
The veteran reported experiencing military noise exposure 
during service, including regular exposure to weapons fire 
without hearing protection.  He also reported a history of 
loud noise exposure working around cabinet-making equipment, 
without hearing protection.  The examiner noted that the 
hearing threshold levels in the right ear were within normal 
limits at 250 to 8000 Hertz, and that there was a mild 
sloping to moderately-severe SNHL in the left ear at 250 to 
8000 Hertz.  (It was noted that the veteran's STRs were not 
available for review.)  

In an August 2005 addendum to the September 2004 VA 
audiological examination report, after review of the 
veteran's STRs, the examiner opined that the veteran's 
hearing loss was not related to military noise exposure.  

In a November 2005 statement, the veteran related his current 
hearing loss to acoustic trauma during his military service.  
He alleged that on service separation examination a doctor 
told him he had severe left ear hearing loss.  

In his February 2006 notice of disagreement (NOD), the 
veteran alleged that he was exposed to acoustic trauma in the 
form of mortar and artillery barrages.  

On February 2008 VA audiological examination, puretone 
thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
65
60
65
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 64 percent in the left ear.  
The examiner found asymmetrical hearing loss, left greater 
than the right, with moderately-severe to severe SNHL in the 
left ear.  After reviewing the STRs and medical treatment 
since discharge, the examiner opined that the hearing loss in 
the left ear was not consistent with a noise-induced pattern, 
and therefore, "the current hearing loss is not as likely as 
not caused by or the result of military noise exposure."  
C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include SNHL) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

At the outset, it is noteworthy that the veteran is not shown 
to have served in combat (and therefore is not entitled to 
the relaxed evidentiary standards afforded under 38 U.S.C.A. 
§ 1154(b)).  Furthermore, while the RO has conceded that the 
veteran had some degree of noise exposure in service, his 
military specialty was clerk, and his record does not reflect 
any specific instance of noise trauma.  

It is further noteworthy that the veteran is not shown to 
have (or to at any time have had) a right ear hearing loss 
disability (i.e., hearing loss as defined in 38 C.F.R. 
§ 3.385).  Consequently, as to the right ear, he has not met 
the initial threshold requirement for establishing service 
connection.  There is no valid claim of service connection 
for a right ear hearing loss disability.  See Brammer v. 
Derwinski, 3 vet. App. 223, 225 (1992).  

It is not in dispute that the veteran has a left hearing loss 
disability, as such is shown as such has been established by 
official audiometry.  What he must still show to establish 
service connection for the left ear hearing loss is that it 
is causally related to his service/noise trauma therein.  
There is no competent evidence that shows, or suggests, that 
there indeed is a nexus between the veteran's current left 
ear hearing loss and his service.  

The veteran's STRs, including his separation examination 
report, do not show a left ear hearing loss disability.  
While he alleges that an examining physician on service 
separation examination advised him that he had a severe left 
ear hearing loss at the time, such allegation is not credible 
as it is self-serving, not documented at the time, and most 
significantly is inconsistent with/contradicted by recorded 
results of audiometry at that time.  Therefore, service 
connection for left ear hearing loss on the basis that such 
disability became manifest in service and persisted, is not 
warranted.  As there is no competent evidence that left ear 
SNHL was manifested in the first postservice year, there is 
no basis for considering and applying the 38 U.S.C.A. § 1112 
chronic disease presumption (for SNHL as an organic disease 
of the nervous system).  
Furthermore, there is no competent evidence that the 
veteran's left ear hearing loss disability is related to 
noise trauma in service.  Both (September 2004 and February 
2008) VA examiners specifically opined that the veteran's 
left ear hearing loss is unrelated to noise trauma.  As they 
provided explanation of the rationale for such opinion (i.e., 
that the left ear hearing loss was not in a configuration 
consistent with noise trauma), and by virtue of their 
training and experience are competent to make such 
assessment, the Board finds their opinions probative and 
persuasive.  Significantly, the veteran has offered no 
competent (medical) evidence to the contrary.  The various 
lay statements relating the veteran's current left ear 
hearing loss to noise exposure in service are not competent 
evidence, as laypersons lack expertise to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Finally, it is also noteworthy that the first time hearing 
loss was identified in the medical evidence of record was on 
March 2004 audiological consultation, approximately 31 years 
after service.  Such a lengthy time interval between service 
and the initial postservice clinical notation of a disability 
for which service connection is sought is, of itself, a 
factor for consideration against a finding that such 
disability service connected.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  The 
benefit of the doubt doctrine does not apply; the claim must 
be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


